PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                            FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON
                                                              for
                                            Eastern District of Washington                    Mar 12, 2020
                                                                                                  SEAN F. MCAVOY, CLERK



 U.S.A. vs.                   Zeigler, Jona Renee                         Docket No.         0980 2:19CR00173-WFN-2


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Stephen Krous, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Jona Renee Zeigler, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
John T. Rodgers sitting in the court at Spokane, Washington, on the 6th day of January 2020, under the following conditions.

Additional Condition of Release #28: Defendant shall participate in one or more of the following home confinement
program(s):

GPS Monitoring: The defendant shall participate in a program of GPS confinement. The Defendant shall wear, at all times,
a GPS device under the supervision of U.S. Probation. In the event the Defendant does not respond to GPS monitoring or
cannot be found, the U.S. Probation office shall forthwith notify the United States Marshals' Service, who shall immediately
find, arrest and detain the Defendant. The Defendant shall pay all or part of the cost of the program base upon ability to pay
as determined by the U.S. Probation office.

Curfew: Defendant shall be restricted to her residence: every day from 8:30 p.m. until 7 a.m.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #4: Jona Renee Zeigler is alleged to have left her residence at approximately 1:35 a.m. on March 9, 2020, during
her curfew hours as reported by her global positioning system (GPS) transmitter.

On January 8, 2020, the pretrial release conditions of supervision were reviewed with Jona Renee Zeigler at her current
residence. She acknowledged an understanding of the conditions, which included additional condition number 28. Ms.
Zeigler signed them and was provided a copy.

On March 9, 2020, U.S. Probation received an alert from Mr. Zeigler's GPS transmitter indicating she left her residence at
approximately 1:35 a.m. The GPS transmitter indicated she returned to her home approximately 2:18 a.m.

A U.S. Probation officer attempted to contact Mr. Zeigler through her cellular phone, but she did not answer. The officer
checked her GPS transmitter which showed Ms. Zeigler traveled to an address not far from her residence. The transmitter
showed she traveled to her ex-husband's address at 2258 Road 3 North East, Moses Lake, Washington.

At approximately 2:13 a.m., the officer sent her a text message asking Ms. Zeigler why she had left her residence and she
responded with the following text message:

"Cause the power is off and it's cold in my rv. But I got a down sleeping bag from my house and I'm back at the rv. Ok or
would you rather I froze to death"

The officer's responded, "Ok. Speak with officer Krous in the morning."

This officer spoke with Ms. Zeigler later that morning, to which she advised she lost power to her trailer and went to her ex-
husband's home at 2258 Road 3 North East, Moses Lake, Washington, to obtain a down blanket because it was cold in her
trailer. This officer explained she cannot leave the residence during her curfew hours. Ms. Zeigler responded, "I guess I
PS-8
Re: Zeigler, Jona Renee
March 12, 2020
Page 2
am supposed to freeze to death." This officer explained she could have called this officer and we could have addressed her
concern. She said, "It was 1:00 in morning. I am sure you were sleeping, besides, I didn't want to make you mad."

        PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATIONS WITH VIOLATION
                             PREVIOUSLY REPORTED TO THE COURT

                                                                         I declare under the penalty of perjury that the
                                                                         foregoing is true and correct.
                                                                         Executed on:       March 12, 2020
                                                                 by      s/Stephen Krous
                                                                         Stephen Krous
                                                                         U.S. Pretrial Services Officer


 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other


                                                                           Signature of Judicial Officer
                                                                            March 12, 2020
                                                                           Date
